•5<\i'zm'Oi,oH

                      iiLiJn              flSQ-U-EZ-


ag^ar uihij wmi

                     m^LtjOJOib

 UlLJULosL
                                                          •r




 PQ Dox lLuUU, UAfiihl Walton.                   AhslAcQgta.Clerk
 rujqUjsi , Lx/js /Dili

            u. uu n* iwhpjm-o^ iiwww-
 i



 PIeASe flmviJe. A J*cJLETe]n.EEt AnJ \ru.lijsi9 fair GA&ln. SFlflrflJ-E
 CaulSe y~Lu- yy-ilaE\r. f asxAvxIl JJou-1'tow   Won tr -/-/j^ktlE 'AjnA ASSIST-
 /3>-iCE.

                                                 ^
                                                               SGLujeZ-